 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCarmichael Construction Company and UnitedBrotherhood of Carpenters and Joiners ofAmerica, Local Union No. 1672, AFL-CIOHahn & Hupf Construction, Inc. and United Broth-erhood of Carpenters and Joiners of America,Local Union No. 1672, AFL-CIOKealy Construction Company and United Brother-hood of Carpenters and Joiners of America,Local Union No. 1672, AFL-CIO. Cases 17-CA-9748-1, 17-CA-9748-2, and 17-CA-9748-3September 23, 1981DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANI)ZIMMIRMANOn April 29, 1981, Administrative Law JudgeJay R. Pollack issued the attached Decision in thisproceeding. Thereafter, the Respondents filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-The Administrative Law Judge found, and we agree, that Respond-ents, Carmichael Construction Company, Hahn & Hupf Construction,Inc., and Kealy Construction Company. violated Sec. 8(a)(5) and () ofthe Act by withdrawing recognition from and thereafter refusing to bar-gain with the Union herein and that Respondent Keal) ConstructionCompany further violated Sec. 8(a)(5) and (1) of the Act bh unilaterallygranting its employees an increase in their wage rates. In so doing, weadopt the Administrative Law Judge's finding that. while Respondentsappear to he engaged in the construction industry, there is no evidence inthe record to indicate that the initial agreement between the Union andRespondents, or for that matter any of the subsequent agreements, was aprehire agreement under Sec. 8(f) of the Act. Nor is there any evidenceto indicate that the Union did not enjoy the support of a majority of Re-spondents' employees prior to the execution of the initial agreement or atany time subsequent thereto. In fact, the record reveals otherwise Thus,Respondents' position as stated at the hearing was that, "in 1980, theunion ceased to represent a majority" of Respondents' carpenter employ-ees "and that was the basis for the refusal to bargain at that time." It istherefore apparent that Respondents, prior to their refusal to bargain in1980, never questioned the majority status of the Union and in fact be-lieved that the Union had the support of a majority of their employees.Under these circumstances, we find that Respondents have conceded themajority status of the Union at all times prior to 1980 and that their sub-sequent refusals to bargain were, as found by the Administrative LawJudge, unlawful. In so finding, we do not rely on. and hereby disavow,the Administrative Law Judge's finding that "[t]he execution of the suc-ceeding contracts makes Section 8(f) irrelevant and, therefore, raises thepresumption that the Union was the majority representative of the unitemployees."258 NLRB No. 32lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondents, CarmichaelConstruction Company, Hahn & Hupf Construc-tion, Inc., and Kealy Construction Company, Has-tings, Nebraska, their officers, agents, successors,and assigns, shall take the action set forth in thesaid recommended Order, except that the attachednotices are substituted for those of the Administra-tive Law Judge.APPENDIX ANoTicl- To EMPI.OErliSPOSTErl BY ORI)ER OF THENATIIONAI. LABOR RI.ATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.Wt- WIL.L NOT refuse to recognize and tomeet and bargain collectively with UnitedBrotherhood of Carpenters and Joiners ofAmerica, Local Uion No. 1672, AFL-CIO,as the exclusive bargaining representative ofall our employees in the following appropriatebargaining unit:All carpenters employed by CarmichaelConstruction Company within the jurisdic-tion of the Union.WE WILl. NO-r in any like or related mannerinterfere with, restrain, or coerce you in theexercise of the rights guaranteed you by Sec-tion 7 of the Act.WE Wll.l, upon request, recognize and bar-gain collectively with the above-named Unionas the exclusive bargaining representative ofall employees in the above-described bargain-ing unit, respecting rates of pay, wages, hoursof employment, and other terms and condi-tions of employment, and, if any understand-226 CARMICHAEL CONSTRUCHTI ON COMPANYings be reached, embody such understandingsin a signed contract.CARMICHAEL CONSTRUCTION CONl-PANYAPPENDIX BNOTICE To ENIPI.OYEiSPOSTED BY ORI)DER OF THENATIONAl LABOR RE.ATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WIL NOT refuse to recognize and tomeet and bargain collectively with UnitedBrotherhood of Carpenters and Joiners ofAmerica, Local Union No. 1672, AFL-CIO,as the exclusive bargaining representative ofall our employees in the following appropriatebargaining unit:All carpenters employed by Hahn & HupfConstruction, Inc., within the jurisdiction ofthe Union.WE WIL.L NOT in any like or related mannerinterfere with, restrain, or coerce you in theexercise of the rights guaranteed you by Sec-tion 7 of the Act.WE WILL, upon request, recognize and bar-gain collectively with the above-named Unionas the exclusive bargaining representative ofall employees in the above-described bargain-ing unit, respecting rates of pay, wages, hoursof employment, and other terms and condi-tions of employment, and, if any understand-ings be reached, embody such understandingsin a signed contract.APPENDIX CNoTrItc To EMPI OYN S sPoSIi:I HBY ORDEII:R OF HINAr IONAI. LAHOR RI.ATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has o dered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT refuse to recognize and tomeet and bargain collectively with UnitedBrotherhood of Carpenters and Joiners ofAmerica, Loc-.l Union No. 1672, AFL-CIO,as the exclusive bargaining representative ofall our employees in the following appropriatebargaining unit:All carpenters employed by Kealy Con-struction Company within the jurisdiction ofthe Union.WE WILL NOT unilaterally grant wage in-creases or make any other unilateral changesin the unit employees' terms and conditions ofemployment without having first bargained ingood faith with the Union to a new contractor to an impasse.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in theexercise of the rights guaranteed you by Sec-tion 7 of the Act.WE WILL, upon request, recognize and bar-gain collectively with the above-named Unionas the exclusive bargaining representative ofall employees in the above-described bargain-ing unit, respecting rates of pay, wages, hoursof employment, and other terms and condi-tions of employment, and, if any understand-ings be reached, embody such understandingsin a signed contract.HAHN & HUPF CONSTRUCTION, INC.227KEALYYCONSTRUCTION COPANY DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASEJAY E. POLLACK, Administrative Law Judge: Theseconsolidated cases were heard before me at Hastings,Nebraska, on February 24, 1981. On June 18, 1980,LUnited Brotherhood of Carpenters and Joiners of Amer-ica, Local Union No. 1672, AFL-CIO, herein called theUnion, filed separate charges with the Regional Directorfor Region 17 of the National Labor Relations Board,herein called the Board, against Carmichael ConstructionCompany, herein called Respondent Carmichael, Hahn &Hupf Construction, Inc., herein called Respondent Hahn,and Kealy Construction Company herein called Re-spondent Kealy, all of which are herein collectively re-ferred to as Respondents. On July 31, the Union amend-ed the charges filed against Respondent Carmichael andRespondent Hahn. On August 7, the Acting RegionalDirector issued an order consolidating cases and a con-solidated complaint against Respondents. The complaintalleges, in substance, that Respondents engaged in certainviolations of Section 8(a)(l) and (5) of the NationalLabor Relations Act, as amended, herein called the Act.All parties are given full opportunity to appear, to in-troduce relevant evidence, to examine and cross-examinewitnesses, to argue orally, and to file briefs. Based on theentire record, and from my observation of the demeanorof the witnesses, and after due consideration of the briefsfiled on behalf of the parties, I make the following:FINDINGS OF FACTI. JURISDICTIONRespondents are each a Nebraska corporation engagedas a general contractor in the building and constructionindustry with an office and principal place of business inHastings, Nebraska. During the course and conduct of itsbusiness operations, each annually purchases goods andservices valued in excess of $50,000 from sources withinNebraska, which sources, in turn, purchase such goodsand services directly from sources located outside Ne-braska.Accordingly, Respondents admit and I find that Re-spondents are each an employer engaged in commerceand in a business affecting commerce within the meaningof Section 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I findthat the Union is a labor organization within the meaningof Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Bargaining History and IssuesAs shown above, Respondents are engaged in the con-struction industry in Hastings, Nebraska. The parties stip-ulated that from at least 1972 until May 1, 1980, each ofRespondents has been party to successive I-year collec-Unless otherwise stated, all dates refer to calendar year 1980.tive-bargaining agreements with the Union.2Each of Re-spondents had a separate but identical collective-bargain-ing agreement with the Union effective by its terms fromMay 1, 1979, to May 1, 1980. Each collective-bargainingagreement covered a bargaining unit of all carpenter em-ployees of the respective Respondent within the jurisdic-tion of the Union.The parties further stipulated that by letters dated Feb-ruary 28, 1980,3 sent to each Respondent, the Union re-quested to bargain with each for a new contract. How-ever, Respondents did not respond to that letter. Againon February 22, the Union sent each Respondent a letterrequesting bargaining for a new contract. On February27, each Respondent notified the Union of its intention toterminate its collective-bargaining agreement as of May1. On April 14, the Union sent each Respondent a letterrequesting bargaining negotiations and setting a negotia-tion meeting for April 24. None of Respondents respond-ed to that letter and none attended the meeting on April28. On April 25, the Union sent each Respondent a lettersetting a negotiation meeting for April 28. None of Re-spondents responded to that letter and none attended themeeting of April 28. On May 7, the Union received aseparate hand- delivered letter from each of Respondentsoffering to extend its collective- bargaining agreement toMay 9, 1981, with no other changes. On May 8, theUnion responded to each Respondent's letter accusingeach of bargaining in bad faith and inviting each to a ne-gotiation meeting on May 9. None of Respondents re-sponded to this letter and none attended the meeting ofMay 9. On May 14, the Union sent each Respondent aletter offering to accept the offer of May 7 to extend thecontract from May 1, 1980, to May 1, 1981.4None ofRespondents responded to this letter. The Union votedto strike each Respondent on May I and voted to endthe strike against each on May 17, 1980.Within this factual context, the General Counsel con-tends that each Respondent violated Section 8(a)(5) and(1) of the Act by failing and refusing to bargain with theUnion. Further, the General Counsel contends that Re-spondent Kealy violated Section 8(a)(5) and (1) by uni-laterally granting its employees a wage increase withoutprior notification to and bargaining with the Union.5Each Respondent contends that it was privileged torefuse to negotiate with the Union based on a good-faithdoubt of the Union's majority status.B. Respondents' Good-Faith DoubtBernard Dale Hamburger, Jr., vice president of Re-spondent Carmichael, testified that he did not bargainwith the Union based on his doubt that the Union repre-sented a majority of Respondent Carmichael's employ-ees. According to Hamburger this doubt was based on2 Prior to 1972, Respondents were parties to a multiemployer contractwith the Union.s Although dated February 28, the letters were actually sent on Janu-ary 28.4 There was no contention by any of the parties that a contract wasformed and the issue was not litigated.* The parties stipulated that, prior to May I, Respondent Kealy paidits journeymen carpenters $9.35 per hour and, after May I, it paid itsjourneymen $10.10 per hour.228 CARMICHAEL CONSTRUCTION COMPANYhis general feelings and his conversations with two em-ployees.6These employees mentioned in 1979 that theybelieved the Union had sought too high a wage increaseand that if the Union repeated such conduct they "wouldnot go back with the Union." One of these employeesalso expressed dissatisfaction with the Union for allowingunskilled workers into membership.Harold Hahn, president of Respondent Hahn, testifiedthat he thought the Union did not represent a majorityof Respondent Hahn's employees. Hahn's doubt wasbased on general feelings. He testified that one employeetold Hahn that no one approached the employee to jointhe Union and another employee told Hahn that the em-ployee was not a member of the Union.7John F. Kealy, president of Respondent Kealy, testi-fied that his good-faith doubt was based on a generalfeeling. He further testified that four employees ex-pressed dissatisfaction with the Union because it allowedinto membership workers who were not fully qualifiedcarpenters.8Kealy spoke to only two of these employeeshimself. His knowledge with regard to the other two em-ployees is based on a conversation with one of his cus-tomers. His customer told him that two or three carpen-ters were upset with the Union and were going to dropout of it.With regard to the allegation concerning the wage in-crease, Kealy testified that he told Clarence Cawertzel,then a former union business representatives that he hadno objection to an 8-percent wage increase. However,during their discussions Kealy made it clear that he hadno intention of bargaining with the Union and that hedid not believe it represented a majority of his employ-ees.IV. CONCLUSIONSA. The Refusal To BargainIt is well established that the existence of a prior con-tract, lawful on its face, is sufficient to raise a dual pre-sumption of majority representative status, first that theunion had majority status when the contract was execut-ed, and second that majority status continued at leastthrough the life of the contract. Following the expirationof the contract the presumption continues and theburden of rebutting it rests on the party who would doso. See Pioneer Inn Associates, d/b/a Pioneer Inn and Pio-neer Inn Casino, 228 NLRB 1263 (1977), enfd. 578 F.2d835 (9th Cir. 1978); Bartenders, Hotel, Motel and Restau-rant Employer Bargaining Association of Pocatello, Idahoand its Employer-Members, 213 NLRB 651 (1974). Apply-ing these principles to the instant case, the existence of avalid collective-bargaining agreement with each of Re-spondents gave rise to the presumption that the Unionhad majority representative status; i.e., that a majority ofI At the times material herein, Respondent Carmichael contends that itemployed 47 carpenters. The General Counsel contends that RespondentCarmichael employed approximately 24 carpenters.Respondent Hahn employed approximately II carpentersRespondent Kealy contends that it employed 49 carpenters TheGeneral Counsel contends that Respondent Kealy employed approxi-mately 18 carpenters.9 Cawertzel died prior to the instant hearing.the employees in each unit wished to have the Union astheir collective-bargaining representative.The above principles apply notwithstanding that Re-spondents are engaged in the building and constructionindustry. A prehire agreement in the construction indus-try, while lawful by virtue of Section 8(f) of the Act,'°does not raise a presumption that the union had majoritystatus. N.L.R.B. v. Local Union No. 103, International As-socaition of Bridge, Structural and Ornamental Iron Work-ers, AFL-CIO [Higdon Contracting Co.], 434 U.S. 335(1978). However, here there is no evidence that the ini-tial agreement between the Union and any of Respond-ents was an 8(f) contract; i.e., that the Union was not themajority representative of the unit employees when thefirst contract was executed. Further the parties stipulatedthat a series of succeeding contracts were executed. Theexecution of the succeeding contracts makes Section 8(f)irrelevant and, therefore, raises the presumption that theUnion was the majority representative of the unit em-ployees. See Custom Sheet Metal & Service Co., Inc., 243NLRB 1102 (1979); Williams Enterprises, Inc., 212 NLRB880, 885 (1974). See also N.L.R.B. v. Haberman Con-struction Company, 618 F.2d 288, 310, fn. 24 (5th Cir.1980). Accordingly, under the applicable law above, theGeneral Counsel has made out a prima facie case that theUnion was the majority representative of the employeesof each of the three units and that each Respondent wasobligated to continue to bargain with the Union. It is in-cumbent on each Respondent to rebut that prima faciecase.A prima facie case of such a refusal to bargain may berebutted if the employer affirmatively establishes either:(I) that at the time of the refusal the Union in fact nolonger enjoyed majority representative status; or (2) thatthe employer's refusal was predicted on a good-faith andreasonably grounded doubt of the Union's continued ma-jority status. Sahara-Tahoe Corporation d/b/a Sahara-Tahoe Hotel, 229 NLRB 1094 (1977); Pioneer Inn, supra.With regard to the defense of "good faith doubt" raised'0 Sec. 8(f) provides:It shall not be an unfair labor practice under subsections (a) and (b)of this section for an employer engaged primarily in the building andconstruction industry to make an agreement covering employees en-gaged (or who, upon their employment. will be engaged) in thebuilding and construction industry with a labor organization ofwhich building and construction employees are members (not estab-lished, maintained, or assisted by any action defined in section 8(a) ofthis Act as an unfair labor practice) because (1) the majority status ofsuch labor organization has not been established under the provisionsof section 9 of this Act prior to the making of such agreement, or (2)such agreement requires as a condition of employment, membershipin such labor organization after the seventh day following the begin-ning of such employment or the effective date of the agreement,whichever is later, or (3) such agreement requires the employer tonotify such labor organization of opportunities for employment withsuch employer, or gives such labor organization an opportunity torefer qualified applicants for such employment, or (4) such agree-ment specifies minimum training for experience qualifications for em-ployment or provides for priority in opportunities for employmentbased upon length of service with such employer, in the industry orin the particular geographical area: Provided. That nothing in thissubsection shall set aside the final proviso to section 8(a)3) of thisAct: Provided further. That an) agreement which would be invalid,but for clause (I) of this subsection, shall not be a bar to a petitionfiled pursuant to section 9(c) or (e)229 DECISIONS OF NATIONAL LABOR RELATIONS BOARDherein, two prerequisites for sustaining the defense arethat the asserted doubt must be based on objective con-siderations and it must be raised in context free of unfairlabor practices. Sierra Development Company, d/b/a ClubCal-Neva, 231 NLRB 22 (1977); Pioneer Inn, supra.In support of their assertion that each refusal to bar-gain was predicated on a good-faith doubt of the Union'smajority status, Respondents rely on: (1) general feelings;and (2) conversations with employees. lAs indicatedabove, the defense must be based on objective consider-ations. Respondents' general feelings are insufficient, as amatter of law, to sustain this defense. To hold otherwisewould permit Respondents to withdraw recognition fromthe Union at will.I also find that the instant conversations with employ-ees are insufficient to establish a good-faith doubt. Suchconversations were too vague and generalized to estab-lish that the employees did not want the Union to repre-sent them. The remarks of the employees amounted, atmost, to criticism or dissatisfaction with the Union butdid not indicate a rejection of the Union as collective-bargaining representative. See Retired Persons Pharmacy,t/a NRTA-AARP Pharmacy, 210 NLRB 443, 446 (1974),enfd. 519 F.2d 486 (2d Cir. 1975). Moreover, assuming,arguendo, that such employees did reject the Union astheir bargaining representative, rejection and/or criticismof the bargaining representative by a minority of the unitemployees is insufficient to support a reasonable doubt ofthe Union's continued majority status. Thomas Industries,Inc., 255 NLRB 646 (1981). Accordingly, I find that Re-spondents' asserted defenses of a good-faith doubt of theUnion's majority status were not supported by sufficientevidence. 1, therefore, find that Respondents were obli-gated to continue bargaining with the Union.Respondents withdrew recognition from and refusedto meet and bargain with the Union, thereby violatingSection 8(a)(5) and (1) of the Act.B. The Alleged Unilateral ChangeSection 8(a)(5) and Section 8(d) of the Act impose anaffirmative duty on employers to bargain with the exclu-sive bargaining representative of their employees over"wages, hours and other terms and conditions of employ-ment." The employer's duty is breached when, absentbargaining to impasse or union waiver, an employeralters existing job terms without notifying and bargainingwith the union concerning the change. N.L.R.B. v.Benne Katz, etc. d/b/a Williamsburg Steel Products Co.,369 U.S. 736, 743-748 (1962). Further, the employer'sduty to bargain over changes in job terms is not relievedby the expiration of a contract. Harold W Hinson d/b/aHen House Market No. 3 v. N.L.R.B., 428 F.2d 133, 137(8th Cir. 1970); N.L.R.B. v. Sky Wolf Sales, 470 F.2d827, 830 (9th Cir. 1972).In the instant case, Respondent Kealy increased thewages of its employees represented by the Union. JohnI In their post-hearing brief, Respondents argue that union recordsshow that a majority of the employees in each unit were not members ofthe Union. It is well established that a union need not have majority sup-port in terms of membership on dues checkoff in order to enjoy the pre-sumption of continued majority status. See, e.g., Petroleumn Contracors,Inc.. 250 NLR 664 (1980).Kealy told former business representative Cawertzel that"he had no objection to a 8% wage increase." However,Kealy also told Cawertzel that he had no intention ofbargaining with the Union and that he doubted its major-ity status.'2Moreover, Respondent Kealy was refusingto meet and negotiate with the Union. Under such cir-cumstances, it cannot be said that Respondent Kealy bar-gained to impasse before changing its wage rates. Fur-ther, it cannot be said that the Union waived its right tobargain over such a change. At all times material, theUnion was requesting that Respondent Kealy bargainwith it for a new collective-bargaining agreement. Re-spondent Kealy contended it was not required to bargainwith the Union but did offer to extend the contract an-other year; this extension would have been at a wagerate lower than that granted unilaterally to its employ-ees. No explanation for this lower wage rate was offered.In any event, while Respondent Kealy was unlawfullyrefusing to bargain with the Union, no relinquishment orwaiver of the Union's rights can be assumed. The waiverof the right to bargain over mandatory subject of bar-gaining such as wages must be clear and unmistakable.See, e.g., Metromedia, Inc. KMBC-TV v. N.L.R.B., 586F.2d 1182, 1189 (8th Cir. 1978). No clear and unmistak-able waiver can be found herein.Based on the foregoing, I find that on or about May 1,1980, Respondent Kealy unilaterally raised the wagerates of journeymen carpenters represented by the Unionwithout offering the Union an opportunity to bargainand that by engaging in this conduct Respondent Kealyviolated Section 8(a)(5) and (1) of the Act.CONCLUSIONS OF LAW1. Respondents Carmichael Construction Company,Hahn & Hupf Construction, Inc., and Kealy Construc-tion Company are each an employer engaged in com-merce and in a business affecting commerce within themeaning of Section 2(2), (6), and (7) of the Act.2. United Brotherhood of Carpenters and Joiners ofAmerica, Local Union No. 672, AFL-CIO, is a labor or-ganization within the meaning of Section 2(5) of the Act.3. Each bargaining unit of all carpenter employees ofthe respective Respondent within the jurisdiction of theUnion constitutes a unit appropriate for purposes of col-lective bargaining.4. At all times material, the Union has been the exclu-sive collective-bargaining representative of the employ-ees of each of the three above-described units within themeaning of Section 9(a) of the Act.5. By withdrawing recognition of the Union as thebargaining representative of its employees in the appro-priate bargaining unit described above and by refusing tomeet and bargain with the Union, Respondent Carmi-chael violated Section 8(a)(5) and (1) of the Act.6. By withholding recognition of the Union as the bar-gaining representative of its employees in the appropriatebargaining unit described above and by refusing to meet12 Kealy gave no notice oif an intention to raise wages to RussellParks, the Union's business representative since late 1979.230 CARMICHAEL CONSTRUCTION COMPANYand bargain with the Union, Respondent Hahn violatedSection 8(a)(5) and (1) of the Act.7. By withholding recognition of the Union as the bar-gaining representative of its employees in the appropriatebargaining unit described above, by refusing to meet andbargain with the Union, and by bilaterally changing thewage rates of its journeymen carpenters, RespondentKealy violated Section 8(a)(5) and (1) of the Act.8. The unfair labor practices of Respondents, as de-scribed above, affect commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that Respondents engaged in certainunfair labor practices, I shall recommend that they be or-dered to cease and desist therefrom and that they takecertain affirmative action to effectuate the policies of theAct. To avoid use of the Board's processes to deprivethe employees of their increased wages and in the ab-sence of a request from the Union, Respondent Kealyshall not be ordered to rescind its unilateral wage in-crease. See Bellingham Frozen Food., : -: of SanJuan Packers, 237 NLRB 1450, 1467, fn. 30 (1978).Upon the foregoing facts and conclusions of law, andupon the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER 3A. Respondent Carmichael Construction Company,Hastings, Nebraska, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Refusing to recognize and to meet and bargain col-lectively with United Brotherhood of Carpenters andJoiners of America, Local Union No. 1672, AFL-CIO,as the exclusive bargaining representative of its employ-ees in the bargaining unit heretofore found appropriate inConclusions of Law 3, above.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights granted to them by Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the purposes of the Act:(a) Upon request, recognize and bargain collectivelywith the above-named Union as the exclusive bargainingrepresentative of its employees employed in the bargain-ing unit heretofore found appropriate in Conclusions ofLaw 3, above.(b) Post at its Hastings, Nebraska, places of businesscopies of the attached notice marked "Appendix A."'4'3 All outstanding motions inconsistent with this recommended Orderhereby are denied. In the event no exceptions are filed as provided bySec. 102.46 of the Rules and Regulations of the National Labor RelationsBoard, the findings, conclusions, and recommended Order herein shall, asprovided in Sec. 102.48 of the Rules and Regulations. be adopted by theBoard and become its findings, conclusions, and Order. and all objection,thereto shall be deemed waived for all purposes14 In the event that this Order is enforced by a Judgment of a UnlitedStates Court of Appeals, the words in the notice reading "'Poted bhOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National l.abor Relations Board.Copies of the notice, on forms provided by the RegionalDirector for Region 17, after being duly signed by an au-thorized representative, shall be posted by RespondentCarmichael immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent Carmichael to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(c) Notify the Regional Director for Region 17, inwriting, within 20 days from the date of this Order, whatsteps Respondent Carmichael has taken to comply here-with.B. Respondent Hahn and Hupf Construction, Inc.,Hastings, Nebraska, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Refusing to recognize and to meet and bargain col-lectively with United Brotherhood of Carpenters andJoiners of America, Local Union No. 1672, AFL-CIO,as the exclusive bargaining representative of its employ-ees in the bargaining unit heretofore found appropriate inConclusions of Law 3, above.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights granted to them by Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the purposes of the Act:(a) Upon request, recognize and bargain collectivelywith the above-named Union as the exclusive bargainingrepresentative of its employees in the bargaining unitheretofore found appropriate in Conclusions of Law 3,above.(b) Post at its Hastings, Nebraska, places of businesscopies of the attached notice marked "Appendix B.""'Copies of the notice, on forms provided by the RegionalDirector for Region 17, after being duly signed by an au-thorized representative, shall be posted by RespondentHahn immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent Hahn to insure that said notices arenot altered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 17, inwriting, within 20 days from the date of this Order, whatsteps Respondent Hahn has taken to comply herewith.C. Respondent Kealy Construction Company, Has-tings, Nebraska, its officers, agents, successors, and as-signs, shall:I. Cease and desist from:(a) Refusing to recognize and to meet and bargain col-lectively with United Brotherhood of Carpenters andJoiners of America, Local Union No. 1672, AFL-CIO,as the exclusive bargaining representative of its employ-ees in the bargaining unit heretofore found appropriate inConclusions of Law 3. above.' Seec fn 14, upra.231 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Unilaterally granting wage increases or making anyother unilateral changes in the unit employees' terms andconditions of employment without having first bargainedin good faith with the Union to a contract or to an im-passe.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights granted to them by Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the purposes of the Act:(a) Upon request, recognize and bargain collectivelywith the above-named Union as the exclusive bargainingrepresentative of its employees employed in the bargain-ing unit heretofore found appropriate in Conclusions ofLaw 3, above.(b) Post at its Hastings, Nebraska, places of businesscopies of the attached notice marked "Appendix C."16Copies of the notice, on forms provided by the RegionalDirector for Region 17, after being duly signed by an au-thorized representative, shall be posted by RespondentKealy immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent Kealy to insure that said noticesare not altered, defaced, or covered by any other materi-al.(c) Notify the Regional Director for Region 17, inwriting, within 20 days from the date of this Order, whatsteps Respondent Kealy has taken to comply herewith.16 See fn. 14. supra.232